As filed with the Securities and Exchange Commissionon June 19, 2017 Registration No. 333-218389 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4/A AMENDMENT NO. 1 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 US Alliance Corporation (Exact name of registrant as specified in its charter) Kansas 26-4824142 (State or other jurisdiction of incorporation or organization (Primary standard industrial classification code number) I.R.S. Employer Identification No.) 4123 SW Gage Center Drive, Suite 240 Topeka, Kansas 66604 (785) 228-0200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Approximate date of commencement of proposed sale of the securities to the public: , 2017 If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and " emerging growth company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Emerging growth company [X] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(1)(2)(B) of the Securities Act. If applicable, place an X in the box to designate the appropriate provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) [ ] Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) [ ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Voting common stock, $0.10 par value 1,644,606(1) Shares $ 2.03(2) $ 3,338,550.18(3) $ 386.94(4)(5) (1) Represents the maximum number of shares of US Alliance Corporation common voting stock, par value $0.10 per share, issueable to holders of common voting stock of Northern Plains Capital Corporation. Pursuant to Rule 416 under the Securities Act of 1933, this registration statement also covers an indeterminate number of additional shares of voting common stock of US Alliance Corporation as may be issuable as a result of stock splits, stock dividends or similar transactions. (2) Pursuant to Rule 457(f)(2) under the Securities Act of 1933, the proposed maximum offering price per share is $2.03, which is equal to the book value per share of US Alliance Corporation's voting common stock as of December 31, 2016. (3) Calculated in accordance with Rule 457(f)(2) under the Securities Act of 1933 by multiplying the book value of the US Alliance Corporation common voting stock of $2.03 per shares, by 1,644,606, the number of shares of US Alliance Corporation common voting stock issuable by US Alliance Corporation in the Merger described herein. (4) Calculated pursuant to Section 6(b) of the Securites Act of 1933, at the current rate of $115.90 per $1,000,000 of the proposed maximum aggregate offering price. (5) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effec tive date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note This Amendment No.1 to FormS-4 (this "Amendment") amends the Registration Statementon Form S-4of US Alliance Corporation, originally filed on June 1, 2017 (the "Original Filing"). We are filing this Amendment to file additional exhibits and update the Exhibit Table provided in Item21 of Part II. This Amendment restates the Original Filing in its entirety,but makes no other changes to the Company's Original Filing other than as described in this Explanatory Note. Accordingly, this Amendment speaks as of the filing date of the Original Filing and does not otherwise modify or update any other disclosures made in the Original Filing. 1 NORTHERN PLAINS CAPITAL CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on Tuesday, June 20, 2017 at 6:00 p.m. To the Shareholders of: NORTHERN PLAINS CAPITAL CORPORATION NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of NORTHERN PLAINS CAPITAL CORPORATION, (the “Company”), will be held on Tuesday, June 20, 2017 at 6:00 p.m. at the Apple Creek Country Club, 8921 E. Hwy. 10, Bismarck, North Dakota for the following purposes: 1. Toconsider the merger between Northern Plains Capital Corporation and a wholly-owned subsidiary of US Alliance Corporation (the “Merger”); 2. To elect directors of the Company to serve for one year or until their successors are elected and qualified, if the Merger is not completed; 3. To ratify the appointment of Eide Bailly LLP as independent auditors for the next fiscal year if the Merger is not completed; and 4. To consider and act upon such other business as may properly be brought before the meeting. The Board of Directors has fixed the close of business on May 1, 2017 as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting. Whether or not you plan to attend the Annual Meeting, you are urged to mark, date and sign the enclosed proxies and returnthem promptly so that your votes can be recorded. If you are present at the meeting and desire to do so, you may revoke your proxy and vote in person. You may also revoke your proxy relating to Proposal 1, Merger of Northern Plains Capital Corporation andUS Alliance Corporation,at any time prior to the Annual Meeting or the date on which the registration statement, of which this proxy-statement-prospectus is a part and which has been filed with the Securities and Exchange Commission, is delared effective, whichever occurs later, by delivery a written revocation to the secretary of the NPCC prior to the later of the Annual Meeting or the effective date of the registration statement. BY ORDER OF THE BOARD OF DIRECTORS NORTHERN PLAINS CAPITAL CORPORATION Jim Laducer Secretary Dated: June , 2017 Bismarck, ND 2 The information in this proxy statement – prospectus is not complete and may be changed. We may not sell the securities offered by this proxy statement – prospectus until the registration statement filed with the Securities and Exchange Commission is effective. This proxy statement – prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any jurisdiction where an offer or solicitation is not permitted. PRELIMINARY – SUBJECT TO COMPLETION – DATED JUNE , 2017 NORTHERN PLAINS CAPITAL CORPORATION PROXY STATEMENT PROSPECTUS FOR SHARES OF US ALLIANCE CORPORATION
